Citation Nr: 1043738	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for left knee arthritis.

2.  Entitlement to a disability rating in excess of 20 percent 
for left knee instability.

3.  Entitlement to a compensable initial evaluation for a skin 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2001, August 
2005, October 2006, and December 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

By way of background, the Veteran's skin disorder increased 
rating claim stems from his disagreement with the initial 
evaluation assigned when granting service connection.  The 
Veteran's skin disorder service connection claim was initially 
denied by a rating decision issued in October 2001, and the 
Veteran's claim was remanded for further procedural development 
by the Board in December 2003, after which service connection was 
granted, as reflected in an August 2005 rating decision.   

With regard to the Veteran's left knee disability increased 
rating claim, the Veteran's 10 percent evaluation for left knee 
arthritis was continued by an October 2006 rating decision, and a 
December 2008 rating decision granted a separate 20 percent 
rating for left knee instability.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran has 
demonstrated no limitation of left knee extension and retains at 
least 118 degrees of left knee flexion.

2.  The evidence of record fails to reflect that the Veteran has 
left knee ankylosis, tibia and fibula impairment, or genu 
recurvatum, or that the Veteran currently has any left knee 
dislocated semilunar cartilage, and the Veteran does not report 
locking of the left knee.

3.  The evidence of record does not reflect that the Veteran's 
left knee disability is productive of severe instability.

4.  The Veteran underwent a left knee meniscectomy during 
service, and his left knee disability can currently be 
characterized as symptomatic post-removal of dislocated semilunar 
cartilage.

5.  The Veteran's scars resulting from his in-service left knee 
meniscectomy do not cover an area exceeding 6 square inches or 
cause any limitation of motion.

6.  The examiner who conducted the Veteran's 2005 VA skin 
disorders examination opined that when the Veteran's skin 
disorder is active, it affects 5 to 10 percent of his body, but 
the Veteran has not required intermittent systemic therapy to 
treat his skin disorder, and the skin disorder cannot be 
characterized as analogous to multiple unstable or painful scars 
or deep nonlinear scars, and the skin disorder affecting his head 
cannot be characterized as disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5010, 5256, 5258, 5260, 5261, 5262, 5263 (2010).

2.  The criteria for a rating in excess of 20 percent for the 
left knee instability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.40, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for a separate 10 percent rating for symptomatic 
removal of semilunar cartilage are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.40, 4.71a, Diagnostic Code 5259 (2010).

4.  The criteria for a separate compensable disability rating for 
the surgical scar related to the Veteran's service-connected 
right tibial fracture repair have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (effective prior to October 23, 2008).
 
5.  The criteria for a 10 percent rating for a skin disorder have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

With regard to the Veteran's skin disorder increased rating 
claim, the Board notes that the Veteran's claim for a higher 
rating arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
in these circumstances, once notice has been satisfied in 
conjunction with the grant of service connection, additional 
notice is not required under 38 U.S.C.A. § 5103.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  As notice with regard to the Veteran's 
service connection claim was satisfied by a letter issued in 
September 2001, the appeal of this issue may be adjudicated 
without remand for further notification.

With regard to the Veteran's left knee disability increased 
rating claim, VA's notice requirements were satisfied by a letter 
issued in August 2006, which advised the Veteran that he must 
show that his service-connected disability had increased in 
severity to warrant an increased disability rating, and which was 
sent prior to the initial adjudication of the Veteran's claim.  
Additionally, the statement of the case issued in March 2007 
explained the criteria for increased rating pursuant to the 
applicable rating criteria, as well as a letter issued in May 
2008, and the Veteran's claim was subsequently readjudicated, as 
reflected by an August 2008 supplemental statement of the case.  
Further, the Veteran discussed the symptoms of his left knee 
disability during his VA examinations, and the Veteran has been 
represented by a Service Organization throughout the instant 
rating period.  Accordingly, the Board concludes that any errors 
regarding the timing or content of the notice provided to the 
Veteran are deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for the 
equitable resolution of the issues decided on appeal has been 
obtained.  The Veteran's VA treatment records have been obtained, 
and he was afforded relevant VA examinations during the pendency 
of the instant appeal.  The Veteran was also offered an 
opportunity to testify at a hearing before the Board, but he 
declined.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a Veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal with respect to the claim for an 
increased initial evaluation for the skin disorder, must take 
into account all evidence of the nature and severity of the 
disability from the effective date of service connection.  Thus, 
the rating might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a 
higher initial evaluation for the disability at issue requires 
consideration of staged ratings.

It is also noted that staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Left Knee Disability

As referenced above, the Veteran has been assigned two disability 
evaluations for his service-connected left knee disability, a 10 
percent evaluation for his left knee arthritis and a 20 percent 
evaluation for his left knee instability.  He contends that the 
current severity of his left knee disability entitles him to 
increased disability ratings, stating that his left knee is 
painful, unstable, and requires the regular use of a knee brace.

The Veteran's left knee arthritis has been rated pursuant to 
Diagnostic Code 5010 for traumatic arthritis, which states that 
traumatic arthritis should be rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, which outlines the rating 
criteria for degenerative arthritis, a 10 percent rating is 
warranted when there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, and a 20 
percent rating is warranted based on x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups accompanied by evidence of occasional incapacitating 
exacerbations.  Note (1) to this Diagnostic Code states that 
ratings assigned under this Code will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).

The criteria for a rating based on limitation of knee flexion are 
set forth in Diagnostic Code 5260, which provides that a 
noncompensable rating is warranted where flexion of the knee is 
limited to 60 degrees; a 10 percent rating is warranted where 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted where flexion is limited to 30 degrees; and a 30 
percent rating is warranted where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2010).

Additionally, DC 5261 sets forth the rating criteria for 
limitation of knee extension, stating that a noncompensable 
rating is warranted where extension of the knee is limited to 5 
degrees; a 10 percent rating is warranted where extension is 
limited to 10 degrees; a 20 percent rating is warranted where 
extension is limited to 15 degrees; a 30 percent rating is 
warranted where extension is limited to 20 degrees; and a 40 
percent rating is warranted where extension is limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

DC 5258 provides criteria for the evaluation of impairment 
arising from dislocated semilunar cartilage in the knee.  Under 
this Diagnostic Code, a 20 percent disability rating (the only 
rating available under this Diagnostic Code) is assigned in cases 
of dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a Diagnostic Code 5258.  Symptoms related to the removal of 
cartilage warrant a 10 percent rating (also the only rating 
available under this Diagnostic Code).  38 C.F.R. § 4.71a, DC 
5259.  38 C.F.R. § 4.71a, DCs 5258, 5259 (2010).

Disability ratings may be assigned based on evidence of knee 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 percent 
ratings for instability are assigned depending on whether the 
impairment of the knee, involving either recurrent subluxation or 
lateral instability, is slight, moderate, or severe, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).  

Additionally, ratings are available pursuant to Diagnostic Codes 
5256, 5262, and 5263 when there is evidence of knee ankylosis, 
tibia and fibula impairment, and genu recurvatum, respectively.  
See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5262, 5263 (2010).

Furthermore, the United States Court of Appeals for Veterans 
Claims has emphasized that when assigning a disability rating, it 
is necessary to consider functional loss due to flare-up, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45.  

It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

The evidence of record also reflects that the Veteran has 
surgical scars resulting from his left knee meniscectomy during 
service.  Pursuant to the rating criteria in effect at the time 
the Veteran filed the instant increased rating claim, 10 percent 
ratings are assigned for scars, not affecting the head, face, or 
neck, that (1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); (2) cause limited motion and 
cover an area exceeding 6 square inches; (3) are superficial, do 
not cause limited motion, and cover an area of 144 square inches 
or greater (a superficial scar is one not associated with 
underlying soft tissue damage); (4) are superficial and unstable 
(an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar); or (5) are superficial 
and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2009).    

The Board notes that the Diagnostic Codes applicable to scars 
were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  The summary in Federal Register 
notes that the applicability date of the amendment is for all 
claims received by VA on and after October 23, 2008.  As the 
Veteran's claim was filed prior to this date, the revised rating 
criteria do not apply in this case, unless the Veteran requests 
review under the revised regulations, and the Veteran has not 
made such a request.

The relevant evidence of record includes the Veteran's submitted 
statements, VA treatment records, and VA examination reports.

A July 2006 VA treatment record reflects the Veteran's report of 
experiencing increased left knee pain, which he theorized was due 
to the prolonged standing required in his employment.  The 
Veteran was accordingly fitted for a left knee brace and 
prescribed pain medication.

The Veteran was afforded a VA examination in October 2006 to 
assess the severity of his left knee disability, and during the 
examination he reported experiencing chronic left knee pain since 
his in-service left knee injury and related left knee 
meniscectomy.  The Veteran characterized his left knee pain as a 
severe, sharp, throbbing pain that occurs daily and lasted for an 
approximate five-hour period.  He reported that his left knee 
pain was precipitated by a change in the weather, knee-bending, 
standing for longer than four hours, and driving for longer than 
two hours.   

On physical examination, the examiner noted no evidence of 
swelling.  The Veteran demonstrated left knee range of motion 
from 0 degrees of extension to 120 degrees of flexion, with the 
limitation of flexion attributable to the Veteran's body habitus.  
The examiner noted no laxity of the lateral collateral ligament 
with valgus and varus stress, and the Veteran demonstrated 
negative results on anterior posterior drawer testing and 
McMurray's testing.  The examiner also noted that there was no 
evidence of crepitus, effusion, or a popleiteal mass, and noted 
that left knee x-rays revealed no abnormalities.  

The examination also included an assessment of the Veteran's 
arthroscopic left knee scars, which were noted to be nontender 
and nonadhering.

The Veteran was again afforded a VA joints examination in October 
2008, at which time the Veteran reported that his left knee pain 
when ambulating had increased since the time of his last 
examination.  The Veteran reported no flare-ups of knee pain and 
described his pain as a sharp and stabbing pain that occurred 
when he ambulated, especially when he would pivot.  On physical 
examination, the examiner noted that the Veteran's gait was 
normal and that he wore an elastic knee brace.  On repetitive 
range of motion testing, the Veteran consistently demonstrated 0 
degrees of extension and 118 degrees of flexion, including after 
repetitions of motion.  

The examiner further noted that while the Veteran demonstrated 
negative results on Lachman's testing and anterior and posterior 
drawer sign testing, the Veteran had positive results for stress 
valgus, and McMurray's testing demonstrated medial collateral 
ligament laxity of 2+ or higher, thus causing the examiner to 
characterize the Veteran's knee as moderately unstable.  The 
examiner further noted that the Veteran evidenced slight left 
knee grinding but had no evidence of genu varum, genu valgus, or 
genu recurvatum.  X-rays taken of the Veteran's knee were 
interpreted to reveal mild cartilage narrowing of the medial 
compartment, which was interpreted to reveal little change from 
the Veteran's left knee x-rays taken during his 2006 VA 
examination.  

This VA examination also included an assessment of the Veteran's 
left knee arthroscopic scars, which were measured as 1.3 x 1.1 
centimeters and 1.0 x 1.0 centimeters.  The scars were assessed 
as flat, nontender, smooth, freely moving, hyperpigmented, and 
difficult to see.

The Board notes that neither the Veteran nor his representative 
have asserted that his left knee disability has increased in 
severity since the time of his most recent VA examination.  

Turning first to the issue of whether entitlement to a rating in 
excess of 10 percent for the Veteran's left knee arthritis is 
warranted, the Board finds that the Veteran's left knee arthritis 
is accurately represented by his current 10 percent rating.  The 
Veteran has not reported that his left knee arthritis is 
productive of occasional incapacitating exacerbations; rather, he 
states that his left knee arthritis is painful and decreases his 
speed of ambulation (therefore making it difficult to perform his 
work-related duties in a timely manner), but the Veteran 
specifically denied experiencing flare-ups of his left knee 
condition during his 2008 VA examination.  Accordingly, the Board 
finds that the assignment of a 20 percent rating pursuant to 
Diagnostic Code 5010 for traumatic arthritis is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010) 
(stating that a 20 percent rating for traumatic arthritis, which 
is rated as degenerative arthritis, is warranted when there is x-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups accompanied by evidence of occasional 
incapacitating exacerbations). 

The Board has also considered whether an increased rating is 
warranted based on evidence of limitation of motion.  However, 
the Veteran has consistently demonstrated a full range of 
extension and a range of flexion to at least 118 degrees, which 
far exceed the ranges of motion required for the award of 20 
percent ratings pursuant to the applicable Diagnostic Codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5060, 5061 (2010) (requiring 
findings of extension limited to 15 degrees and flexion limited 
to  30 degrees to warrant the assignment of 20 percent ratings).  
Moreover, as the examiner who conducted the Veteran's 2006 VA 
examination noted that the Veteran's range of flexion is limited 
by his body habitus, it is unclear whether the Veteran has any 
limitation of left knee flexion that is attributable to his 
service-connected left knee disability.

As there is no evidence of record of knee ankylosis, tibia and 
fibula impairment, and genu recurvatum, evaluations pursuant to 
Diagnostic Codes 5256, 5262, and 5263 are not applicable in the 
instant case.  Additionally, as the evidence does not reflect 
that the Veteran has any currently dislocated semilunar 
cartilage, as Lachman's testing conducted during the Veteran's 
2008 VA examination revealed negative results, an evaluation 
pursuant to Diagnostic Code 5258 is also not for application.  

Moreover, the Veteran has not reported subjective complaints of 
locking of the left knee.  Objectively, no locking or effusion of 
the left knee has been demonstrated.  Therefore, although no 
diagnostic examination which could specifically rule out the 
possibility that the Veteran has dislocated cartilage, the 
evidence demonstrates that there is no current manifestation of 
dislocated cartilage which requires evaluation under DC 5258.  If 
the Veteran has any dislocated cartilage which has not yet been 
diagnosed, the manifestations of that disability have been 
evaluated within and are encompassed within the 20 percent 
evaluation assigned under DC 5257.  

However, a review of the history of the Veteran's service-
connected left knee disability reveals that he underwent a medial 
meniscectomy during service and reports that he has experienced 
left knee pain since that time.  Therefore, the Board finds that 
the Veteran's left knee disability may be characterized as 
symptomatic, post-removal of semilunar cartilage.  As outlined 
above, a 10 percent evaluation may be awarded based on evidence 
of symptomatic removal of semilunar cartilage pursuant to 
Diagnostic Code 5259.  The regulations allow both the assignment 
of the current 10 percent evaluation under Diagnostic Code 5010, 
for arthritis, and under which the Veteran has been awarded his 
current 10 percent rating, does not preclude a separate award 
pursuant to Diagnostic Code 5259 (only separate awards based on 
limitation of motion are prohibited).  Thus, a separate 10 
percent rating for symptomatic removal of dislocated semilunar 
cartilage is granted.  

Turning next to the issue of whether an increased rating is 
warranted for the Veteran's left knee instability, the Board 
notes that the Veteran's current 20 percent award has been 
assigned pursuant to Diagnostic Code 5257 based on evidence of 
moderate instability.  Indeed, during the Veteran's 2008 VA 
examination, the examiner characterized the Veteran's left knee 
as moderately unstable, and the RO accordingly awarded the 
Veteran a separate evaluation based on instability effective the 
date of this examination.  However, there is no objective 
evidence of record to reflect that the Veteran's left knee may be 
characterized as severely unstable, nor does the Veteran allege 
that his left knee is severely unstable.  Therefore, an increased 
rating pursuant to Diagnostic Code 5257 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010) (requiring 
evidence of severe instability to warrant the assignment of a 30 
percent rating).  Moreover, while the effective date of the 
Veteran's instability evaluation has not been specifically 
challenged by the Veteran, the Board notes that the evidence of 
record does not reflect any objective findings of left knee 
instability prior to the 2008 VA examination.

With regard to whether the Veteran should be awarded an increased 
rating based on evidence of functional loss, the Board 
acknowledges that the Veteran has reported that his left knee 
becomes painful after standing for four hours, driving for more 
than two hours, or when ambulating and pivoting.  However, during 
the Veteran's 2008 VA examination, the Veteran was able to 
demonstrate full range of extension and at least 118 degrees of 
flexion after repetitive range of motion testing, which far 
exceeds the ranges of motion necessary for even noncompensable 
awards based on limitation of motion.  Moreover, during that 
examination, the Veteran specifically denied experiencing flare-
ups of his left knee disability.  Accordingly, the evidence does 
not suggest that the Veteran should be awarded an additional 
rating based on functional loss, and the Board finds that the 
Veteran's current disability picture is adequately contemplated 
by his 10 percent rating for arthritis, 20 percent rating for 
instability, and separate 10 percent rating for symptomatic 
removal of dislocated semilunar cartilage assigned pursuant to 
this appeal.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports of knee pain and instability, and acknowledges 
that the Veteran is competent to report his right knee symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report symptoms based on personal observation 
when no special knowledge or training is required).  Indeed, the 
Board has considered the Veteran's reported knee symptomatology 
in the analysis above, including when determining whether an 
increased rating is warranted based on evidence of functional 
loss.  However, as discussed above, when considering the 
Veteran's reported left knee symptoms with the objective evidence 
of record, including the Veteran's left knee range of motion 
findings and clinical evaluations of the Veteran's knee 
pathology, the Board does not find that the Veteran's disability 
picture warrants the assignment of an increased rating beyond the 
separate 10 percent rating assigned for symptomatic removal of 
dislocated semilunar cartilage assigned in conjunction with this 
appeal.  

With regard to the issue of whether a separate compensable rating 
should be awarded for the Veteran's left knee scars associated 
with his in-service left knee medial meniscectomy, the evidence 
of record does not reflect that the Veteran's left knee scars 
have been assessed as deep, unstable, painful on examination, or 
causing any limitation of motion.  Moreover, as the Veteran's 
scars have been measured as 1.3 x 1.1 centimeters and 1.0 x 1.0 
centimeters, they cannot be characterized as superficial and 
covering an area of 144 square inches or greater.  Rather, the 
2008 VA examiner assessed the Veteran's left knee scars as 
difficult to see.  Thus, pursuant to the applicable rating 
criteria, there is no basis for awarding a separate compensable 
rating for the Veteran's left knee surgical scars.

Skin Disorder

As referenced above, the Veteran's skin disorder increased rating 
claim stems from his disagreement with the initial disability 
rating assigned in conjunction with the grant of service 
connection, and the Veteran filed his skin disorder service 
connection claim in September 2001.  The Veteran's skin disorder 
has been evaluated pursuant to Diagnostic Code 7806, and the 
Board notes that the rating criteria regarding skin disorders 
have been amended twice during the instant rating period.

Prior to 2002, Diagnostic Code 7806 allowed for a noncompensable 
evaluation based on evidence of slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small area.  
A 10 percent evaluation was awarded based on evidence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was awarded 
based on evidence of exudation or itching constant, extensive 
lesions, or if the skin disorder caused marked disfigurement.  A 
50 percent evaluation was awarded based on evidence of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the skin disorder was exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002).

After Diagnostic Code 7806 was amended in 2002, the rating 
criteria specified that a noncompensable rating was awarded when 
less than 5 percent of the entire body or less than five percent 
of exposed areas were affected by the skin disorder and no more 
than topical therapy was required to treat the skin disorder in 
the past 12 months.  A 10 percent rating was assigned when the 
skin disorder covered at least 5 percent, but less than 20 
percent, of a Veteran's entire body; when a skin disorder covered 
at least 5 percent, but less than 20 percent, of his exposed 
areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was required 
for a total duration of less than six weeks during the past 12-
month period to treat a skin disorder.  A 30 percent rating was 
assigned when a skin disorder covered 20 to 40 percent of a 
Veteran's entire body; when a skin disorder covered 20 to 40 
percent of his exposed areas; or when intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, was required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period to treat a 
skin disorder.  A 60 percent rating is assigned when the skin 
disorder affects more than 40 percent of the entire body or more 
than 40 percent of the exposed areas; or when constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the prior 12-month 
period.   

Diagnostic Code 7806 further allowed a skin disorder to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or as scars (Diagnostic Codes 7801, 7802, 7803, or 7805), 
depending on the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (in effect as of August 30, 2002).

While Diagnostic Code 7806 remained unchanged when the skin 
disorder rating criteria were revised on October 23, 2008, the 
rating criteria for scars (Diagnostic Codes 7800 to 7805) was 
amended.  Under the pre-October 23, 2008 criteria for rating 
scars (also enumerated in conjunction with the analysis of the 
Veteran's left knee disability increased raring claim), a 10 
percent rating is warranted for a scar (not on the head, face, or 
neck) when it is a deep scar (one associated with underlying 
tissue damage) or one that causes limited motion, and involves an 
area or areas of 6 square inches (39 sq. cm.) or greater 
(Diagnostic Code 7801); a superficial scar that does not cause 
limited motion and involves an area or areas of 144 square inches 
(929 sq. cm.) or greater (Diagnostic Code 7802); a superficial, 
unstable (one where for any reason, there is frequent loss of 
covering of skin over the scar) scar (Diagnostic Code 7803); or a 
superficial scar that is painful on examination (Diagnostic Code 
7804).  Under Diagnostic Code 7805 scars may also be rated based 
on limitation of function of the affected part.   

Under the pre-2008 rating criteria for scars of the head, face, 
and neck, a 10 percent rating was assigned based on evidence one 
characteristic of disfigurement.  The characteristics of 
disfigurement, as defined by regulation, are: (1) scar five or 
more inches (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; (4) 
scar adherent to underlying tissue; (5) skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches (39 
square centimeters); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and (8) 
skin indurate and inflexible in an area exceeding six square 
inches (39 square centimeters).

Additionally, under the pre-2008 rating criteria, a 20 percent 
rating is only available when there is evidence of a deep scar or 
one that causes limitation of motion if the area or areas 
affected exceed 12 square inches (77 square cm).  A 30 percent 
rating is only available when there is disfigurement of the head, 
face, or neck, resulting in visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
set of features; or with four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118 (as in effect prior to October 
23, 2008).

Under the revised criteria for rating scars effective October 23, 
2008, a 10 percent rating is warranted for a scar of the head, 
face, or neck, if it is productive of one of the enumerated 
characteristics of disfigurement.  Additionally, a 10 percent 
rating is warranted for scars not on the head, face, or neck when 
it is a burn or other scar(s) that is deep and nonlinear 
involving an area of at least 6 square inches (39 sq. cm) 
(Diagnostic Code 7801); a burn or other scar(s) that is 
superficial and nonlinear involving an area of 144 square inches 
(929 sq. cm) or greater (Diagnostic Code 7802); when there are 
one or two scars that are painful or unstable (Diagnostic Code 
7804); or under an appropriate diagnostic code for limitation of 
function (Diagnostic Code 7805).  

Under the revised criteria, 20 percent evaluations are available 
when there is evidence of three or four scars that are unstable 
or painful (Diagnostic Code 7804), or when for a burn scar or 
other deep, nonlinear scar not of the head, face, or neck covers 
an area of at least 12 square inches but not more than 72 square 
inches (Diagnostic Code 7801).  Additionally, a 30 percent 
evaluation is warranted for scars of the head, face, or neck that 
result in visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features; or with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118 (effective from October 23, 2008).

The Veteran's VA treatment record relevant to the instant rating 
period do not reflect any treatment for a skin disorder prior to 
May 2004, at which time the Veteran underwent a VA skin disorders 
examination.  During the examination, the Veteran reported that 
his skin disorder has persisted since service, which he 
characterized as a papular, pruritic rash around his navel, back, 
and ears.  The Veteran reported treating his rashes with a 
topical cream for approximately one week until the rash clears.  
The examiner reviewed the Veteran's medical treatment records, 
which reflected that menthol and talcum ointments had been 
prescribed to treat his skin condition.  At the time of the 
examination, the only skin disorder evident was characterized as 
a very small area of the Veteran's earlobe, and accordingly the 
examiner stated that the rash affected less than one percent of 
the Veteran's body.  

The Veteran was afforded another VA skin disorders examination in 
July 2005, during which the Veteran reported experiencing a 
recurring rash in the summers that affects his lower abdomen and 
trunk.  He characterized his rash as dry and very pruritic, but 
stated that it would resolve with the application of a 0.5 
percent fluocinonide cream.  On physical examination, there was 
no evidence of any skin abnormalities; however, the examiner 
opined that when active, the Veteran's rash would cover 5 to 10 
percent of his body.

A March 2006 VA treatment record reflects the Veteran's sought 
and received medication for his recurrent skin disorder, although 
no abnormalities of the Veteran's skin were noted at the time of 
treatment.  The Veteran was scheduled for a third VA skin 
disorders examination in August 2006; however, the Veteran failed 
to appear.  In a statement received in March 2007, the Veteran 
reported that while his skin disorder was not evident during his 
VA examinations, during a flare-up, his skin disorder covers more 
than 5 percent of his body, reporting that it affects his navel, 
ears, and groin.  

A June 2007 VA dermatological treatment record reflects that the 
Veteran sought treatment for flare-up of his skin disorder.  The 
dermatologist noted the presence of dark, lichenified patches 
with small scaly papules on the Veteran's elbows and mild 
irritation of the periumbilical area, which were assessed as 
acral lichenoid dermatitis of the elbows and seborrheic 
dermatitis, for which the dermatologist prescribed topical 
treatments.  An April 2008 VA treatment record notes the 
Veteran's skin to be warm and dry with no lesions.

The Veteran was afforded a VA examination in October 2008 that 
included an assessment of his service-connected skin disorder.  
During the examination, the Veteran reported treating his skin 
disorder with a topical cream and shampoo.  The Veteran reported 
experiencing flare-ups of his skin disorder every four-to-six 
months and that during a flare-up, his rash cover his entire 
anterior trunk from his ears to his groin area.  The Veteran 
reported that his rash was extraordinarily pruritic and therefore 
he usually seeks medical treatment during a flare-up.  On 
physical examination, the examiner noted the presence of one 
affected area to the right of the umbilicus measuring 1.5 x 2.5 
centimeters and the presence of three very tiny papules behind 
the right ear lobe, which the examiner characterized as 
cumulatively affecting less than one percent of the Veteran's 
body.  

The Board notes that neither the Veteran nor his representative 
have asserted that the Veteran's skin disorder has increased in 
severity since the time of his most recent VA examination.  

When considering all of the rating criteria applicable to the 
Veteran's claim, the Board finds that a 10 percent rating is 
warranted pursuant to Diagnostic Code 7806 in effect as of August 
30, 2002.  While the evidence of record fails to reflect any 
measurements of the Veteran's skin disorder during a flare-up of 
his condition, the examiner who conducted the Veteran's 2005 VA 
examination opined that during such a flare-up, the Veteran's 
skin disorder would affect 5 to 10 percent of his body.  This 
finding allows for a compensable evaluation pursuant to the 
revised version of Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (in effect as of August 30, 2002).  
Moreover, to the extent that the pruritic rash of the Veteran's 
elbows during has been assessed during this rating period, the 
Veteran could have received a compensable evaluation pursuant to 
the rating criteria in effect prior to 2002, as his rash of the 
elbows could be characterized as a pruritic rash of an exposed 
area.  

However, the Board does not find that the evidence of record 
warrants the award of a rating in excess of 10 percent.  The 
assessments of the Veteran's skin disorder during VA examinations 
have revealed only very small patches of affected areas, which 
have been characterized as affecting less than one percent of the 
Veteran's body.  Moreover, the only evidence of record reflecting 
treatment during a flare-up of the Veteran's skin disorder, a 
2007 dermatological treatment record, notes the only affected 
areas of the Veteran's body as his elbows (a small exposed area) 
and his periumbilical area (a nonexposed area).  Moreover, the 
Veteran was prescribed topical ointments to treat his condition, 
and while the Veteran has reported that his skin disorder is 
pruritic, no exfoliation, exudation, or lesions have been noted 
on physical examination.  Additionally, the Veteran does not 
report, nor does the evidence reflect, that he has been 
prescribed intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, to treat his skin disorder.   
Thus, the evidence of record does not reflect a basis for 
awarding rating in excess of 10 percent under the pre- or post-
2002 version of Diagnostic Code 7806.

With regard to the rating criteria for scars, which must also be 
considered pursuant to Diagnostic Code 7806, the Board similarly 
does not find a basis for awarding an increased rating pursuant 
to the applicable rating criteria for scars, as ratings in excess 
of 10 percent under either the pre- or post-2008 revisions 
requires evidence of multiple unstable or painful scars or deep 
nonlinear scars, and the assessments of the Veteran's skin 
disorder do not suggest compatible findings.  Moreover, while the 
Veteran's ears have been noted to be affected by his skin 
disorder (thus requiring consideration of a rating for 
disfigurement of the head, face, or neck), there is no evidence 
of record to suggest that the Veteran's skin disorder is 
productive of any of the eight characteristics of disfigurement.  
While the papules evident on the Veteran's ears during his 2004 
and 2008 VA examinations could be characterized as an abnormal 
texture, only a "very small area" of the Veteran's ears was 
noted to be affected in 2004 and only three tiny papules were 
evident in 2008, and thus the affected area was not an area 
exceeding six square inches, thereby constituting one 
characteristic of disfigurement.  Moreover, the Board notes that 
more than one characteristic of disfigurement is required for a 
rating in excess of 10 percent.  Thus, a rating in excess of 10 
percent based on the rating criteria for scars is not warranted.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports that when his skin disorder flares up, it 
covers more than 5 percent of his body.  Furthermore, the Board 
acknowledges that the Veteran is competent to report his skin 
disorder symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (a lay person is competent to report symptoms based 
on personal observation when no special knowledge or training is 
required).  Moreover, the Board's award of a compensable rating 
is predicated, in part, on the Veteran's reports that his skin 
disorder affects a greater portion of his body when it is active.  

However, to the extent that the Veteran reports that when active, 
his skin disorder covers his entire trunk from his ears to his 
groin area and that it is so pruritic that he seeks medical 
treatment, the treatment of record reflects only one instance of 
medical treatment during an active period of the Veteran's skin 
disorder, at which time the affected areas were noted to be only 
the Veteran's elbows and periumbilical area.  Thus, the Board 
finds that the 2005 examiner's opinion that 5 to 10 percent of 
the Veteran's body seems consistent with the evidence of record.  

Accordingly, a 10 percent evaluation, but not more, is warranted 
for the Veteran's service-connected skin disorder.



Extraschedular Consideration

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to either the 
Veteran's left knee disability or skin disorder increased rating 
claims.  The threshold factor for extraschedular consideration is 
a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disabilities at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provides for additional 
or more severe symptoms with regard to both disabilities than is 
currently shown by the evidence; thus, the Veteran's left knee 
disability and skin disorder pictures are contemplated by the 
rating schedule.  The assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).




ORDER

A disability rating in excess of 10 percent for left knee 
arthritis is denied.

A disability rating in excess of 20 percent for left knee 
instability is denied.

A separate disability rating of 10 percent for symptomatic 
removal of dislocated semilunar cartilage is granted.

A separate, compensable disability rating for left knee scars is 
denied.

A 10 percent initial rating for a skin disorder is granted.



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


